DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of October 22, 2021, in response to the Office Action of June 25, 2021, are acknowledged.

Response to Arguments
	Applicant’s allegations of unexpected results and arguments have been thoroughly considered in their entirety.
	Applicant argues that Sen is no longer applicable because the claims are amended to recite sole active agent and Sen requires fusidic acid.
	The examiner notes that the instant Specification defines “active agent” to mean corticosteroids. See par. 33.  Fusidic acid is not a corticosteroid.  As such, the amendments to the claims do not remove the applicability of Sen.
	Applicant argues that halobetasol is a high potency steroid as noted by Sen.  Thus, Applicant argues that is would be different from clobetasol with respect to concentration.  
The examiner notes that Ubaidulla teaches using a steroid concentration as low as 0.01% and a more preferred range include an amount as low as 0.025%.  The concentration of halobetasol taught by Sen is as low as 0.01%.  Thus, even if halobetasol were considered more potent than clobetasol, using 0.02% clobetasol would be 200% of the concentration for 
Applicant argues that the unexpected results are largely a product of the selection of DGME.  
The examiner notes that Sen teaches using 1% DGME in examples.  Thus, DGME would be selected because it is taught by Sen as preferred.  As noted above, the instant claims do not exclude the use of fusidic acid because fusidic acid is not an active agent as defined by the instant Specification.  Thus, Sen remains applicable.  Even further, the examiner notes that even if the claims were amended to exclude fusidic acid, the totality of the prior art cited would not lead a POSA to believe that fusidic acid is required to treat psoriasis.  Other references that are of record use clobetasol as a sole active agent.  Additionally, the secondary components are acceptable excipients for use with clobetasol, including DGME, BHT, IPM, parabens, and others.  A POSA would not interpret Sen to mean that these excipients are only usable with clobetasol if fusidic acid is used.  This is particularly the case when Ubaidulla, among others, also teaches using clobetasol with one or more of carriers, emulsifiers, coemulsifiers, permeation or penetration enhancers, solvents, co-solvents, emollients, antioxidants, preservatives, buffering agents, gelling or thickening agents, polymers, surfactants, soothing agents, pH modifiers, solubilizers, humectants, emollients, moisturizers, oily bases, and the like, including DGME.  Sen and Ubaidulla use DGME in examples.  Thus, if this forms the basis of the alleged unexpected results, there must be a comparison and an explanation as to why the methods taught by Sen and Ubaidulla do not also produce these allegedly unexpected results.
With respect to Applicant’s Declaration of unexpected results, Declarant provides primarily legal argument, which does not appear to be appropriate for a declaration.  With respect to the allegations therein, the examiner responds.
The examiner notes that Ubaidulla teaches concentrations of betamethasone as low as 0.01% and Sen teaches halobetasol in concentrations as low as 0.01%.  Ubaidulla teaches API generally to be used in a concentration as low as 0.1%. See par. 63.  Bethamethasone is taught for use from 0.01%. See par. 70.  Thus, it is not only halobetasol that can be used in low doses.  Moreover, the instant claims allow for .025% clobetasol.  Thus, even if halobetasol is high potency, clobetasol is claimed at a concentration of 250% the lowest concentrations of halobetasol and betamethasone taught for use.  Declarant argues that halobetasol in a guinea pig was 12x, 2x, and 1.5x more potent than clobetasol.  However, if 250% more clobetasol is used, it is unclear why 1.5x more efficacy is anything other than predictable.  Further, Applicant has not shown that the use of clobetasol with respect to HPA axis suppression does not follow a dose-linear and proportionate pharmacokinetic profile.  Thus, if optimization were required, it would appear to be obvious to a POSA.  
Solely, in rebuttal to Applicant’s potency argument, the examiner cites: Singh PK, Singh G. Relative Potency of Topical Corticosteroid Preparations. Indian J Dermatol Venereol Leprol. 1985 Nov-Dec;51(6):309-312. PMID: 28164900.  Singh teaches clobetasol propionate is more potent than betamethasone preparations. See abstract, below.  The abstract explains that even clobetasol propionate 0.05% is more potent than 0.64% betamethasone dipropionate.  

    PNG
    media_image1.png
    340
    746
    media_image1.png
    Greyscale

Overall, steroids that are less potent than clobetasol and more potent than clobetasol (as alleged by Applicant) are each taught for use in a concentration of 0.01%.  Thus, a POSA would understand that clobetasol could also be used within the range taught of 0.01 to 2%.  This is further the case because clobetasol is claimed in a concentration that is 250% higher than that of 0.01%.  
	The prior art teaches using clobetasol and makes clear that DGME is a preferred excipient.  Sen and Ubaidulla teach using DGME at concentrations that fall within the claimed concentration.  Applicant has not provided a comparison of the claimed embodiments to those of Ubaidulla.  The data provided by Applicant appears to compare the instant claims to embodiments that do not comprise DGME and Declarant argues that DGME is responsible for the unexpected result.  For example, it is not entirely relevant that 1-15% DGME did not alter the penetration of clobetasol because the prior art also teaches this.  However, the same concentration of DGME is taught by the cited references to be used with halobetasol, clobetasol, and betamethasone.  Further, a concentration of 0.01% betamethasone and halobetasol are provided in specific embodiments.  While halobetasol is argued to be more potent than 
	The claimed plasma levels and results of the active steps claimed are products of the active steps themselves.  Further, the plasma levels are routinely optimizable parameters based on the concentration of DGME and API. See M.P.E.P. § 2144.05. 
	The claimed result with respect to HPA axis suppression appears to be a result of a process step positively recited. See M.P.E.P. § 2111.04.  In other words, when the claimed agent administered at the claimed or optimizable concentration to the claimed subject population, such result occurs.  Thus, the claimed wherein clauses do not distinguish the instant claims over the teachings of the prior art.
	Finally, the long-felt need for the claimed methods appears to have been met by the teachings of the cited prior art.  The cited prior art teaches treating psoriasis with a claimed dosage of clobetasol with DGME as a preferred excipient at the claimed concentration. 

Status of the Claims
	Claims 81-108 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-108 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al., (US2010/0240621), in view of Murad (US2010/0278759).
	Sen teaches a composition for treating psoriasis by topical application to a mammal.  See prior art claim 28.  Clobetasol can be used as the corticosteroid, although the examples use halobetasol, which is noted to be “structurally related to clobetasol.” See par. 47.  The composition can use a variety of pharmaceutical components including: cetosteryl alcohol, isopropyl myristate, and glyceryl stearate as exemplary emollients; cyclomethicone, glyceryl stearate, and PEG stearate as exemplary emulsifying agents; butylated hydroxytoluene (BHT), methylparaben, propylparaben, as exemplary preservatives; isopropyl myristate as an exemplary solvent; white wax as an exemplary thickening agent; and cyclomethicone as an exemplary antifoaming agent. See par. 54.
	Paragraph 54 of the instant Specification considers IPM and IPP as functional equivalents.  
	Paragraph 106 of the instant Specification considers dimethicone and cyclomethicone functional equivalents.  
	Paragraph 85 of the instant Specification considers halobetasol propionate as a topical corticosteroid that can be used in the instant invention.
	Example 6 includes halobetasol, cetostearyl alcohol, water, DGME, BHT, and isopropyl palmitate (an exemplary solvent taught as equivalent to isopropyl myristate).  The concentration of halobetasol propionate is claimed to range from 0.01% to 2%. See prior art claim 34.
	Examples include:
white wax- 5%; 

BHT- 0.05%;
isopropyl palmitate- 6%;
dimethicone- 0.5%;
	halobetasol propionate- 0.01% to 2%;
	DGME- 1%; and 
	water- 63%.

	Murad teaches Simulsol 165 as an emulsifying agent for use with cosmetics that comprises PEG-100 stearate and glyceryl stearate and clobetasol.
	With respect to claims 82 and 95, it is logical to assess the efficacy of treatment using a known scale for evaluation.  Further, claims 82 and 95 do not prescribe altering treatment based upon the assessment, but merely assessing.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods and compositions in view of Sen and the Simulsol 165 data sheet.  Sen teaches each of the claimed components for use in a topical composition for administration to treat psoriasis in a subject.  With respect to those claims directed to a particular result of administration, the examiner notes that Applicant must explain why the claimed results does not occur when the compositions taught by the prior art are administered to a subject with psoriasis and why HPA axis suppression is critical.  The prior art shows that each of the claimed components are known to be used for topical administration to the skin of a subject to treat psoriasis.  Further, the prior art teaches compositions comprising over 60% water and low concentrations of the API, as claimed.  While some differences do exist In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  There is no requirement that propylene glycol be included in a composition, as shown by the examples.  Further, “substantially free” means not more than 10% can be present. See par. 35 of the Specification.  Each of the claimed agents is a known result-effective variable that could be optimized through nothing more than routine experimentation to arrive a claimed composition for treating 
	Applicant’s submission of unexpected results has been thoroughly considered by the examiner in its entirety.  Unexpected results means unexpectedly superior as compared to the closest prior art.  In this case, prior art had not yet been cited by the examiner.  Further, Example 6 includes: halobetasol, cetostearyl alcohol, water, DGME, BHT, and isopropyl palmitate.  Instant claim 13 requires IPM (an equivalent of IPP) and DGME along with a compound taught to be usable and structurally related to clobetasol.    As such, to provide a showing of unexpected results, Applicant should show how the compositions claimed are unexpectedly superior as compared to those taught by Sen.  Merely showing that the claimed compositions are effective or provide a benefit, do not show that such benefit was not also present in the compositions taught by the cited prior art.  Even further, once unexpected results are shown as compared to the closest prior art, they must also be commensurate in scope with the breadth of the claims.  In this .

Claims 81-108 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al., (US2010/0240621), in view of Murad (US2010/0278759), and in view of Ubaidulla et al., (US2012/0214776).
Sen teaches a composition for treating psoriasis by topical application to a mammal.  See prior art claim 28.  Clobetasol can be used as the corticosteroid, although the examples use halobetasol, which is noted to be “structurally related to clobetasol.” See par. 47.  The composition can use a variety of pharmaceutical components including: cetosteryl alcohol, isopropyl myristate, and glyceryl stearate as exemplary emollients; cyclomethicone, glyceryl stearate, and PEG stearate as exemplary emulsifying agents; butylated hydroxytoluene (BHT), methylparaben, propylparaben, as exemplary preservatives; isopropyl myristate as an exemplary solvent; white wax as an exemplary thickening agent; and cyclomethicone as an exemplary antifoaming agent. See par. 54.
	Paragraph 54 of the instant Specification considers IPM and IPP as functional equivalents.  
	Paragraph 106 of the instant Specification considers dimethicone and cyclomethicone functional equivalents.  

	Example 6 includes halobetasol, cetostearyl alcohol, water, DGME, BHT, and isopropyl palmitate (an exemplary solvent taught as equivalent to isopropyl myristate).  The concentration of halobetasol propionate is claimed to range from 0.01% to 2%. See prior art claim 34.
	Examples include:
white wax- 5%; 
cetostearyl alcohol- 8% and 10%;
BHT- 0.05%;
isopropyl palmitate- 6%;
dimethicone- 0.5%;
	halobetasol propionate- 0.01% to 2%;
	DGME- 1%; and 
	water- 63%.

	Murad teaches Simulsol 165 as an emulsifying agent for use with cosmetics that comprises PEG-100 stearate and glyceryl stearate and clobetasol.
Ubaidulla teaches a topical spray administered steroid that is propellant free, and/or non-foaming (abstract).  They are non-occlusive to the skin when applied by spraying (par. 61).   Preservatives include methyl and propyl paraben. See par. 90. They are also propylene-glycol free (par. 61).  They do not cause significant skin irritation when applied (par. 62).  The composition includes an oil phase and an aqueous phase, including an oil in water emulsion. See Clobetasol propionate can be the steroid (par. 68).  Water can comprise 76.3% as shown in an example (par. 124).  Non-ionic emulsifying agents that can be used include oleyl alcohol as 1 of 6 specifically recited (par. 82).  Emollients include stearyl alcohol and lauryl alcohol (par. 75).  Cetyl and stearyl alcohol are taught (par. 82).  Whether referred to as non-polymeric thickening agents or not, they meet the criteria of dependent claim 9 as non-polymeric thickening agents contemplated by the instant claims.
Ubaidulla provides examples, including Examples 1-13, among others, using DGME and explains throughout the disclosure that DGME can be used as a solvent, permeation enhancer, and an emollient. See par.’s 75, 89, 92, and Examples 1-13.
Ubaidulla teaches using DGME and provides examples in which it is used in a concentration of 5%. See Example 1.  This is the claimed penetration enhancer and 5% falls within the claimed range of 0.01% to 15%.  Example 2 uses DGME in a concentration of 3, 5, 7, and 10%, all of which fall within the claimed range.
The steroid can be in the range of about 0.01% to about 10% and even more precisely, from about 0.025% to about 0.5%.  While the concentrations claimed are not identically taught by the prior art, they do appear to overlap.  
With respect to claims 82 and 95, it is logical to assess the efficacy of treatment using a known scale for evaluation.  Further, claims 82 and 95 do not prescribe altering treatment based upon the assessment, but merely assessing.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods and compositions in view of Sen, Murad, and Ubaidulla.  Sen teaches each of the claimed components for use in a topical composition for administration to treat psoriasis in a subject.  With respect to those claims directed to a particular result of administration, the examiner notes that Applicant must explain why the claimed results does not occur when the compositions taught by the prior art are administered to a subject with psoriasis and why HPA axis suppression is critical.  The prior art In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Ubaidulla teaches the claimed concentration of clobetasol.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  There is no requirement that propylene glycol be included in a composition, as shown by the examples.  Further, “substantially free” means not more than 10% can be present. See par. 35 of the Specification.  Each of the claimed agents is a known result-effective variable that could be optimized through nothing more than routine experimentation to arrive a claimed composition for treating 
	Applicant’s submission of unexpected results has been thoroughly considered by the examiner in its entirety.  Unexpected results means unexpectedly superior as compared to the closest prior art.  In this case, prior art had not yet been cited by the examiner.  Further, Example 6 includes: halobetasol, cetosteryl alcohol, water, DGME, BHT, and isopropyl palmitate.  Instant claim 13 requires IPM (an equivalent of IPP) and DGME along with a compound taught to be usable and structurally related to clobetasol.    As such, to provide a showing of unexpected results, Applicant should show how the compositions claimed are unexpectedly superior as 
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 81-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 21-46 of U.S. Patent Application No. 15/820,601. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 601’ application are directed to the same components or functional equivalents thereof for use in a method of treating psoriasis.   While the instant claims only recited clobetasol and DGME, the Specification indicates that to achieve the functional properties/limitations claimed requires compositions which include those examples in the Specification that include 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628